 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
 5 Attorneys for Plaintiff
   United States of America
 6

 7
 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                    CASE NO. 2:10-CR-00347-MCE
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; ORDER
14   NAVJOT SINGH,                                DATE: October 17, 2019
                                                  TIME: 10:00 a.m.
15                                  Defendant.    COURT: Hon. Morrison C. England, Jr.
16
17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:
20         1.     By previous order, this matter was set for status on October 17, 2019.

21         2.     By this stipulation, defendant now moves to continue the status conference

22 until November 21, 2019, and to exclude time between October 17, 2019, and November
23 21, 2019, under Local Code T4.
24         3.     The parties agree and stipulate, and request that the Court find:

25                a)      On June 6, 2019, the Court granted the defendant’s coram nobis

26         petition and set the matter for a status hearing on July 25, 2019. The Court

27         granted the coram nobis petition based on prior counsel’s ineffective assistance

28         related to potential immigration consequences of a criminal conviction. The status

      STIPULATION REGARDING EXCLUDABLE TIME        1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        hearing was subsequently continued to September 12, 2019, and later to October 17,

 2        2019. The United States and counsel for the defendant have explored potential

 3        resolution of this matter. Counsel for the defendant has conducted follow-up

 4        research and investigation related to the potential immigration consequences of this

 5        case and potential resolution options. Counsel for the defendant desires additional

 6        time to conduct investigation and research.

 7               b)      Counsel for defendant believes that failure to grant the above-

 8        requested continuance would deny him the reasonable time necessary for effective

 9        preparation, taking into account the exercise of due diligence.

10               c)      The government does not object to the continuance.

11               d)      Based on the above-stated findings, the ends of justice served by

12        continuing the case as requested outweigh the interest of the public and the

13        defendant in a trial within the original date prescribed by the Speedy Trial Act.

14 ///
15 ///
16 ///
17 ///
18 ///
19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME        2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1                e)      For the purpose of computing time under the Speedy Trial Act, 18

 2         U.S.C. § 3161, et seq., within which trial must commence, the time period of

 3         October 17, 2019 to November 21, 2019, inclusive, is deemed excludable pursuant to

 4         18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

 5         continuance granted by the Court at defendant’s request on the basis of the Court’s

 6         finding that the ends of justice served by taking such action outweigh the best

 7         interest of the public and the defendant in a speedy trial.

 8 IT IS SO STIPULATED.
 9
     Dated: October 15, 2019                          MCGREGOR W. SCOTT
10                                                    United States Attorney
11
                                                      /s/ JUSTIN L. LEE
12                                                    JUSTIN L. LEE
                                                      Assistant United States Attorney
13
14
15
16
     Dated: October 15, 2019                          /s/ CLYDE BLACKMON
17
                                                      CLYDE BLACKMON
18                                                    Counsel for Defendant
                                                      NAVJOT SINGH
19
20
21
                                              ORDER
22
           IT IS SO ORDERED.
23
     Dated: October 24, 2019
24
25
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME       3
30    PERIODS UNDER SPEEDY TRIAL ACT
